UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2015 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period fromto. Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 27 Drydock Ave, 2nd Floor Boston, Massachusetts 02210 (Address of principal executive offices) (617) 531-6500 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [ ] No [X] As of October 14, 2015, there were 1,855,423 shares of the registrant’s common stock, $0.0001 par value, issued and outstanding. TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PARTII. OTHER INFORMATION Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 34 Item4. Mine Safety Disclosures 34 Item5. Other Information 34 Item6. Exhibits 34 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MetaStat, Inc. Condensed Consolidated Balance Sheets August 31, February 28, ASSETS (Unaudited) (Audited) Current Assets: Cash and cash equivalents $ $ Notes receivable - Prepaid expenses Total Current Assets Equipment (net of accumulated depreciation of $121,864and $96,089, respectively) Refundable deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities: Accounts payable $ $ Accrued expenses Current portion of capital lease - Note payable (net of discount $453,793) - Accrued interest payable Accrued dividends on Series B Preferred Stock Total Current Liabilities Capital lease - Derivative warrant liability TOTAL LIABILITIES STOCKHOLDERS' EQUITY Series A convertible preferred stock ($0.0001 par value; 1,000,000 shares authorized; 874,257 and 874,257 shares issued and outstanding respectively) 87 87 Series B convertible preferred stock ($0.0001 par value; 1,000 shares authorized; 633 and 229 shares issued and outstanding respectively) - - Common Stock, ($0.0001 par value; 150,000,000 shares authorized; 1,855,423 and 1,831,483 shares issued and outstanding respectively) Additional paid-in-capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. -1- Table of Contents MetaStat, Inc. Unaudited Condensed Consolidated Statements of Operations Three Months Ended Six Months Ended August 31, 2015 August 31, 2014 August 31, 2015 August 31, 2014 Revenue $
